Name: Commission Regulation (EC) No 524/94 of 9 March 1994 amending Regulation (EEC) No 1197/93 increasing to 600 000 tonnes the quantity of feed rye held by the German intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10. 3 . 94No L 66/16 Official Journal of the European Communities COMMISSION REGULATION (EC) No 524/94 of 9 March 1994 amending Regulation (EEC) No 1197/93 increasing to 600 000 tonnes the quantity of feed rye held by the German intervention agency for which a standing invitation to tender for export has been opened ties in store ; whereas Annex I to Regulation (EEC) No 1197/93 must therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Having regard to Commission Regulation (EEC) No 2131 /93 of 28 July 1993 laying down the procedure and conditions for the disposal of cereals held by the intervention agencies (3), as amended by Commission Regulation (EC) No 1 20/94 (4), Whereas Commission Regulation (EEC) No 1 197/93 0, as last amended by Regulation (EC) No 325/94 (6), opened a standing invitation to tender for the export of 500 000 tonnes of feed rye held by the German intervention agency ; whereas, in a communication of 24 February 1994, Germany informed the Commission of the inten ­ tion of its intervention agency to increase by 100 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of feed rye held by the German intervention agency for which a standing invitation to tender for export has been opened should be increased to 600 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1197/93 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 600 000 tonnes of feed rye to be exported to all third countries except the United States of America and Canada. 2. The regions in which the 600 000 tonnes of feed rye are stored are stated in Annex I to this Regula ­ tion .' Article 2 Annex I to Regulation (EEC) No 1197/93 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . (2) OJ No L 196, 5. 8 . 1993, p . 22. O OJ No L 191 , 31 . 7 . 1993, p. 76 . (4) OJ No L 21 , 26. 1 . 1994, p . 1 . O OJ No L 122, 18 . 5 . 1993, p. 20 . ¥) OJ No L 41 , 12. 2. 1994, p . 47. No L 66/1710. 3 . 94 Official Journal of the European Communities ANNEX 'ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg/ Niedersachsen/Bremen/ Nordrhein-Westfalen 273 454 Hessen/Rheinland-Pfalz/ Baden-WÃ ¼rttemberg/Saarland/Bayern 73 155 Berlin/Brandenburg/ Mecklenburg-Vorpommern 194 719 Sachsen/Sachsen-Anhalt/ThÃ ¼ringen 58 672'